Citation Nr: 1620380	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-24 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to October 2008.  For his meritorious service, the Veteran was awarded, among numerous other decorations, the Defense Superior Service Medal, the Air Medal with "V" Device, and the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran has subsequently moved to Virginia, and the Roanoke RO now has jurisdiction over his claim.  

The Veteran's June 2010 substantive appeal also perfected his appeal with regard to the issue of entitlement to service connection for tinnitus.  The RO granted that claim, however, in a July 2015 rating decision.  As the July 2015 rating decision represents a complete grant of benefits on appeal, and as the Veteran has not filed a notice of disagreement with the disability rating or effective date assigned in that decision, such issue is not before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of bilateral hearing loss as defined by VA regulations, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, the Veteran participated in the Benefits Delivery at Discharge program and, at the time of his July 2008 application for benefits, he was provided notice that advised him of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records (including any possible post-service VA or private treatment records) that have not been requested or obtained.  

The Veteran was afforded a VA examination germane to his claim for service connection in June 2015.  The Board finds the June 2015 VA examination and accompanying opinion adequate to decide the issue on appeal, as it was predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination with diagnostic testing.  In this regard, the Board notes that such audiological testing fails to reveal a current diagnosis of bilateral hearing loss as defined by VA regulations.  Therefore, while the June 2015 VA examiner offered an etiological opinion, there is currently no need for a nexus opinion regarding such issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The record reflects that the Veteran is in receipt of the Purple Heart.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012). Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of a bilateral hearing loss. The combat presumption, however, does not alleviate the requirement that the evidence show a current disability attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's essential contention is that he currently has bilateral hearing loss as a result of noise exposure during his long military career.  

In reviewing the Veteran's service records, the Board finds that he was exposed to noise consistent with his combat service.  In this regard, he served as a helicopter pilot, and he participated in combat operations in three different decades.  Additionally, his service treatment records noted threshold shifts in his hearing acuity during his active service.  Furthermore, the June 2015 VA examiner opined that the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service.  In this regard, she indicated that the Veteran reported loud noise exposure from helicopters, the flight line, and combat, to include artillery, firing weapons, and explosions, during military service.  Continuous exposure to loud noise and/or loud impulse noise can cause damage to the structure of the hair cells in the inner ear, resulting in hearing loss.  The Veteran's records confirmed his job duties and reported loud noise exposure.  Audiological testing revealed significant threshold shifts in both ears, consistent with his report of loud noise exposure during military service.   

However, despite the foregoing, the Board finds that the Veteran's claim must be denied as he does not have a current diagnosis of bilateral hearing loss as defined by VA regulations during the pendency of the claim, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

In this regard, at the Veteran's June 2015 VA examination, pure tone threshold levels in decibels were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
15
15
15
5
100
LEFT
25
35
10
20
15
100

The examiner noted the Veteran's sensorineural hearing loss in the frequency range of 6000 Hertz and higher bilaterally, as well as the fact that the Veteran had significant changes in hearing thresholds in service.  That said, the objective testing did not reveal that the Veteran has bilateral hearing loss for VA purposes.  The Veteran did not have an auditory threshold of 40 decibels or greater at any frequency in either ear; he had only one reading of 26 decibels or higher, and his speech recognition scores were greater than 94 percent.  

In letters to VA, the Veteran has contended that he met the criteria for a hearing loss disability as defined by VA during his active service.  In a June 2010 letter accompanying his substantive appeal, for instance, the Veteran noted that he had a 30 decibel loss in his left ear during his active service, and that this reading was above the 26 decibel threshold to be considered a disability.  

A review of the Veteran's service treatment records shows that, while there is evidence of diminished hearing over his military career, at no time did he meet the criteria for hearing loss as defined by VA.  In this regard, at his retirement physical in June 2008, pure tone threshold levels in decibels were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
15
35
15
15
20

Speech recognition scores were not included with this test.  Regardless, because none of the Veteran's thresholds were at 40 or above and because only one threshold in the Veteran's left ear was at 26 decibels or above, this testing did not reveal hearing loss for VA purposes.  

Other records from the Veteran's active service are similarly unavailing.  A September 2007 flight physical noted that the Veteran had no hearing abnormalities.  An in-service October 2005 audiology note reflected that the Veteran's hearing acuity was within normal limits (with all relevant thresholds at 20 decibels or below) and that he had good speech recognition (100 percent in each ear).  Audiograms of April 2004, December 2003, June 2002, and July 2001 (as well as all earlier examinations) did not demonstrate hearing loss for VA purposes.  

Considering all of this evidence, the Board finds that service connection for bilateral hearing loss cannot be established, as the Veteran does not have a current disability during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  In the absence of proof of a current disability, the claim of service connection for bilateral hearing loss may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In an April 2016 brief, the Veteran's representative argued that the June 2015 VA examination did not adequately assess the Veteran's hearing loss, noting his complaints that it is difficult to hold conversations in crowded places, and that the Veteran must turn up the volume on his TV.  However, both the June 2015 VA examiner and the Board acknowledge that the Veteran suffers from at least some level of hearing loss.  Despite the representative's statement, however, there is simply no objective evidence that the Veteran's hearing now or in the past has declined to the point to be considered a disability for VA purposes.  

The Board acknowledges the Veteran's honorable and meritorious service, including his decorated combat service.  However, for the reasons describe above, the Board finds that the Veteran does not currently (and has not in the recent past) met the criteria for a diagnosis of bilateral hearing loss as defined by VA.  Consequently, the preponderance of evidence is against the Veteran's claim for service connection.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


